EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Vesbit on 15 July 2022.

The application has been amended as follows: 

Rejoin 11, 12, 13, 15, 16, 17, 18, and 19

Claim 1, line 12, after “removably” insert
--to the neck such that the cap is--

Claim 1, line 13, replace “an aperture” with
--the aperture--

Claim 1, line 14, after “neck” insert 
--for moving the cap--

Claim 12, lines 2-4, delete
[[; wherein the wall is resiliently flexible for rotational movement between the retained position and the unretained position]]

Claim 15, line 3, delete
[[the opening defining an axis extending therethrough,]]

Claim 15, line 4, replace “the axis” with
--an axis--

Claim 15, line 7, replace “centered about an” with
--defining the--

Claim 16, line 6, delete
[[substantially]]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736